Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 13, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20140253566) in view of Shin (US 20150339967).
Regarding claim 1:
Chen (US 20140253566) 
discloses a display assembly (Fig. 5), comprising:
 K timing controller (timing controller 114), each of the K timing controllers being configured to receive a set of pixel data (OS1, OS2) among K sets of pixel data (OD)  into which an i-th row of pixel data in a frame (e.g. pixel data set for first row of pixels) of image data are divided (i.e. image data divided in DS1 and DS2 [0027-0028]), and  timing controllers receiving sets of pixel data ([0027-0032]); K being a positive integer greater than or equal to 2, i belonging to a set with elements 1, 2, 3, , n (i E{1, 2, 3, , n}), and n being a positive integer greater than or equal to 1 ([0027-028]);
 K data driving circuits (116,126), a data driving circuit in the K data driving circuits being connected to a timing controller in the K timing controller; the data driving circuit being configured to receive the set of pixel data (DS1) from the timing controller (114) and output a set of data voltage (voltage to the display interface); and a display panel (130) electrically connected to the K data driving circuits, and the display panel being configured to receive K sets of data voltages output by the K data driving circuits for display ([0027-0032]).  
 
Note that Chen does not specifically different timing controllers receiving different sets of pixel data; data driving circuit in the K data driving circuits being connected to a corresponding timing controller in the K timing controllers; the data driving circuit being configured to receive the set of pixel data from the corresponding timing controller and output a set of data voltage.

Shin (US 20150339967) discloses different timing controllers (Tcon_1, Tcon_2, Fig. 15) receiving different sets of pixel data (ImG1, ImG2, see Fig. 16); a data driving circuit (source data driving circuit) in the K data driving circuits (SDRV_1, SDRV_2) being connected to a corresponding timing controller in the K timing controllers (0182-0189, [0094]Fig. 15); the data driving circuit being configured to receive the set of pixel data from the corresponding timing controller and output a set of data voltage ([0143], [0189] and Fig. 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teaching of Shin, thereby providing high- efficient data transmission in the display device.
  	Regarding claim 3:
Chen as modified by Shin discloses wherein the timing controller includes a first embedded display port interface (IF_1, Fig. 15), and the first interface is configured to receive the set of pixel data among the K sets of pixel data into which the i-th row of pixel data in the frame of image data are divided (image data divided for 210 and 220, see Fig. 15) (Shin, [0183-0184]).  Same motivation as applied to claim 1. 

Regarding claim 6:
Chen as modified by Shin discloses a display apparatus, comprising: 
a main control chip (display controller 200), including: a processor (300, Fig. 16) configured to receive the frame of image data ([0061-0062], [0179-0191]), divide the i-th row of pixel data into the K sets of pixel data (see Fig. 17), and simultaneously transmit the K sets of pixel data to the K timing controllers in the display assembly (image MG1 and IMG2  displayed on the first region 110 and the second region 120, region 130 of the display 100, see Fig. 17. In addition, the processing information PINFO may include processing information that is obtained by processing data in units of a pixel, a line, or frame, see Shin,  Figs. 15-17).  Thereby, providing uniform data transmission in the display device. 

Regarding claim 13:
Chen as modified by Shin discloses a display method of a data signal of display assembly (Fig. 1), the display method comprising: 
receiving, by the display panel (100, Fig. 2), the K sets of data voltages (data voltage for images IMG1, IMG2) output by the K data driving circuits (display driving circuits 210, 220) for display ([0059-0060]); wherein a set of data voltages in the K sets of data voltages is output by each of the K data driving circuits according to the set of pixel data received from the corresponding timing controller ([0185], Fig. 15), and the set of pixel data is a set of pixel data among the K sets of pixel data (see Shin [0059-0060]) (in [0059],  the display driver 200 may receive the first and second images IMG1 and IMG2 from the processor 300 and convert digital signals (e.g., data values of pixels) of the received images into analog signals (for example, grayscale voltage) respectively corresponding to the digital signals. According to another embodiment, the display driver 200 may drive the display 100, based on the converted analog signals and display the first and second images IMG1 and IMG2 in the display 100). Same motivation as applied to claim 1.

Regarding claim 15
Chen as modified by Shin discloses  transmission method ( Fig. 15)comprising: receiving, by the processor (300, Fig. 1), the frame of image data (RGB); dividing, by the processor, the i-th row of pixel data into the K sets of pixel data (IMG1, IMG2); and transmitting, by the processor, the K sets of pixel data to the K timing controllers (Tcon1, Tcon2) in the display assembly simultaneously (see Shin [0182-0186]). Same motivation as applied to claim 1.
 
Regarding claim 18:
Chen as modified by Shin discloses  wherein the display panel has a display area (100, Fig. 3), the display area is divided into K sub-areas (110, 120) in a row direction of pixels in the display panel ([0183-0185]), and all pixels in each sub-area are electrically connected to one data driving circuit in the K data driving circuits (SDRV_1, SDRV_2) ([0183-186]) ; the timing controller includes a memory (internal memory) configured to store the number of pixels in an i-th row of pixels (i.e. image of pixels) in the sub-area where all the pixels electrically connected to the data driving circuit connected to the timing controller are located (see Shin, [0167, 0183-0185]) (in [0167] timing controller access an image that is stored in the internal , and display the image in the display. In the PSR mode, the processor 300 may pause the transfer of data to the display driver 200d, thereby decreasing consumption power); and the transmission method further comprises: reading, by the processor ([0183-0186]), the number of pixels in a row of pixels in the sub-area corresponding to each timing controller stored in each timing controller ([0183-0186], Fig. 15), so that the processor divides the i-th row of pixel data corresponding to the i-th row of pixels into the K sets of pixel data (pixel data for sub areas 110, 120) according to the number of pixels in the i-th row of pixels in the sub- area corresponding to each timing controller ([0183-0186], see Fig. 15, Fig. 17).  Same motivation as applied to claim 1.
 
2.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20140253566) in view of Shin (US 20150339967) further in view of Kim (US 20160351099).

 
Regarding claim 14:
Chen in view of Shin does not specifically disclose wherein the display assembly further includes a gate driving circuit, the gate driving circuit is electrically connected to a timing controller in the K timing controllers  and the display panel ; and the display method further comprises: 7PATENTAtty Docket No.: 212116PCT/US-JDF-I/C/N App. Ser. No.: TBD receiving, by a gate line connected to an i-th row of pixels  in the display panel, a gate scanning signal from the gate driving circuit, so that when the gate line connected to the i-th row of pixels receives the gate scanning signal, the i-th row of pixels receive the K sets of data voltages  for display.

Kim (‘1099) discloses wherein the display assembly further includes a gate driving circuit (130, Fig. 1), the gate driving circuit is electrically connected to a timing controller in the K timing controllers (10) and the display panel ([0030-0032]); and the display method further comprises: 7PATENTAtty Docket No.: 212116PCT/US-JDF-I/C/N App. Ser. No.: TBD receiving, by a gate line (GL1) connected to an i-th row of pixels (i.e. pixels or display elements for GL1) in the display panel ([0030-0032]), a gate scanning signal from the gate driving circuit (130), so that when the gate line connected to the i-th row of pixels receives the gate scanning signal ([0030-0032]), the i-th row of pixels receive the K sets of data voltages  for display ([0030], FIG. 1, discloses  display device 100 includes a display panel 110 in which m numbers of data lines (DL1, . . . , DLm, m: a natural number) and n numbers of gate lines (GL1, . . . , GLn, n: a natural number) intersect and are arranged, and sub-pixels are arranged in a matrix type manner; a data driving unit 120 that supplies data voltages to the m numbers of data lines (DL1, . . . , DLm) in order to drive the m numbers of data lines (DL1, . . . , DLm); a gate driving unit 130 that sequentially supplies scan signals to the n numbers of gate lines (GL1, . . . , GLn) in order to sequentially drive the n numbers of gate lines (GL1, . . . , GLn); and a timing controller 140 that controls the data driving unit 120 and the gate driving unit 130) ; wherein the gate scanning signal is output by the gate driving circuit according to a control signal received from the timing controller connected to the gate driving circuit (140), and the control signal is output according to states of (K-1) timing controllers (CKL) other than the timing controller connected to the gate driving circuit in the K timing controllers (see Fig. 1, [0030-0032]).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teaching of Shin and Kim, thereby providing high-efficient data transmission in the display device.
3.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20140253566) in view of Shin (US 20150339967) further in view De Greef (US 10043459).
  
Regarding claim 19:
Chen as modified by Shin does not specifically disclose wherein the timing controller includes a memory configured to store display port configuration data DPCD  of the timing controller, and the DPCD includes the number of lanes and a transmission rate of each lane  and the transmission method further comprises: reading, by the processor , the DPCD ; and obtaining, by the processor a state of a first eDp interface  of the timing controller according to the DPCD. 

Greef (US 10043459) discloses wherein the timing controller (104) includes a memory (120) configured to store display port configuration data DPCD (input port for video data 111 ) of the timing controller (see, column 2, lines 47-67 and  column 3 lines 65-67 and column 4, lines 1-30 ), and the DPCD includes the number of lanes and a transmission rate of each lane (frame rate, FIG. 6, the  scanning frame rate is equal to the progressive frame rate of the received video data (e.g., 60p source frame rate with 60i display frame rateI )   and the transmission method further comprises: reading, by the processor (video processor 108) , the DPCD ; and obtaining, by the processor a state (position) of a first eDp interface (interface for process video data 109) of the timing controller according to the DPCD (see Fig. 6, column 11, lines 35-65). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teaching of Shin and Greef, thereby providing accurate data transmission in the display device.
4.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20140253566) in view of Shin (US 20150339967) further in view De Greef (US 10043459) and Kim (US 20130314423).

Regarding claim 20: 
Shin discloses K timing controllers (i.e. plurality of timing controller) (see Fig. 3).
Shin does not specifically disclose  the transmission method of the data signal comprising: receiving, by the processor, a hot-plug detection signal from each of the K timing controllers; and 9PATENTAtty Docket No.: 212116PCT/US-JDF-I/C/N App. Ser. No.: TBD determining, by the processor, whether the timing controller is connected to the main control chip according to the hot-plug detection signal.
Kim (‘4423) discloses the transmission method of the data signal comprising (in Fig. 5): receiving, by the processor (processor), a hot-plug detection signal from each of the K timing controller (46); and 9PATENTAtty Docket No.: 212116PCT/US-JDF-I/C/N App. Ser. No.: TBD determining, by the processor (18, see Fig. 1), whether the timing controller is connected to the main control chip (display controller) according to the hot-plug detection signal ([0021], [0034] and Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teaching of Shin  ,Greef and Kim (‘4423), thereby providing uniform data transmission in the display device.
5.	Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20140253566) in view of Shin (US 20150339967) and further in view of De Greef (US 10043459). 
Regarding claim 4:
Chen in view of Shin does not specifically disclose, wherein the timing controller further includes a first buffer configured to store the set of pixel data received by the timing controller.  
Greef (US 10043459) discloses the timing controller (104) further includes a first buffer (120) configured to store the set of pixel data received by the timing controller (timing controller 104 include memory 120. The timing controller 104 receives pixel data and store   in buffer memory 120, see column 3 lines 65-67 and column 4, lines 1-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teaching of Shin and reef, thereby providing providing uniform data transmission in the display device.

6.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20140253566) in view of  Shin (US 20150339967) and further in view of De Greef (US 10043459) and further in view of  Kim (US 20160351099).

Regarding claim 5:
Shin discloses wherein the display panel has a display area divided into K sub-areas (110,120 and 130) in a row direction of pixels (pixels of the display regions 110, 120 and 130) in the display panel (see Fig. 17, [0199]), and all pixels are electrically connected to one data driving circuit (i.e. source driving circuit) in the K data driving circuits ; number of pixels in an i-th row of pixels where all the pixels electrically connected to the data driving circuit connected to the timing controller are located all the pixels electrically connected to the data driving circuit connected to the timing ([0198-0199])  

However, Shin does not specifically disclose the timing controller further includes a memory configured to store the number of pixels in an i-th row of pixels.  

Kim (‘1099) discloses disclose the timing controller (140) further includes a memory (920) configured to store the number of pixels where all the pixels electrically connected to the data driving circuit connected to the timing controller are located (in  [0074] discloses the timing controller 140  include memory  and can analyze image data stored in the  unit 920, and select an MSB (the upper m bits) when a proper part to be used as pseudo control data among RGB image data of a pixel is the MSB. As described in reference numeral 1101 of FIG. 10, the upper two bits, taken as m bits, are used as pseudo control data. As described in reference numeral 1102 of FIG. 10, the lower two bits, taken as m bits, are used as pseudo control data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teaching of Shin and Greef and Kim, thereby providing uniform data transmission in the display device. 
7.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20140253566) in view of Shin (US 20150339967) and further in view of Kim (US 20160042711).
Regarding claim 2:
Chen in view of Shin discloses a gate driving circuit (gate driver for display panel) electrically connected to a timing controller in the K timing controllers and the display panel (see Shin [0003], and [0058]).
However, Chen in view of Shin does not specifically disclose the timing controller   connected to a gate driving circuit ;  transmit a control signal  to the gate driving circuit ; and the gate driving circuit  is configured to output a gate scanning signal to the display panel according to the control signal received from a timing controller connected to the gate driving circuit, so that when a gate line, connected to an i-th row of pixels, in the display panel receives the gate scanning signal, the i-th row of pixels receive the K sets of data voltages for display.
  
Kim (‘2711) discloses wherein the timing controller (120, Fig. 1)  connected to a gate driving circuit (130);  transmit a control signal (gate control signal) to the gate driving circuit (see Fig.1) ([0040-042]); and the gate driving circuit  is configured to output a gate scanning signal to the display panel according to the control signal received from a timing controller (20) connected to the gate driving circuit ([0012-0013], [0036] and Fig. 1), so that when a gate line, connected to an i-th row of pixels (i.e. Gln rows of pixels), in the display panel receives the gate scanning signal, the i-th row of pixels receive the K sets (Gln rows of pixel data) of data voltages for display (110) (see [0012-0013], [0036] and Fig. 1).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teaching of Shin and Kin, thereby providing an accurate data transmission in the display device.

Allowable Subject Matter

Claims 7-12 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7:
The closest art of record singly or in combination fails to teach or suggest the limitations “ wherein the main control chip further includes K second buffers; the i-th row of pixel data include M pixel data; the processor is further configured to: sequentially and respectively store every S pixel data in pixel data from a first pixel datum to an M-th pixel datum among the i-th row of pixel data into a second buffer in second buffers from a first second bufferto a (K-1)- 5PATENTAtty Docket No.: 212116PCT/US-JDF-I/C/N App. Ser. No.: TBD th second buffer; M is greater than a product of (K-1) and S and is less than or equal to a product of K and S ((K-1)xS<M KxS), and S and M are both positive integers; S pixel data in each second buffer from the first second buffer to the (K-1)-th second buffer constitute the set of pixel data; and_ store pixel data from an-a [M-(K-1)xS+1]-th pixel datum to the M-th pixel datum among the i-th row of pixel data into a K-th second buffer.  

Regarding claim 16:

The closest art of record singly or in combination fails to teach or suggest the limitations “wherein the main control chip includes K second buffers; and the i-th row of pixel data include M pixel data; the transmission method further comprises: storing, by the processor, every S pixel data in pixel data from a first pixel datum to an M-th pixel datum among the i-th row of pixel data sequentially and respectively into a second buffer in second buffers from  a first second buffer to  a_(K-1)-th second buffer; and S pixel data in each second buffer from the first second buffer to the (K-1)-th second buffer constituting the set of pixel data; and storing, by the processor, pixel data from  [M-(K-1)xS+11-th pixel datum to the M-th pixel datum among the i-th row of pixel data into  a K-th second buffer”.  

Inquiry

9.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692